DATED:JUNE 25, 2008 Filed Pursuant to Rule 424(b)(1) Registration No. 333-149784 997,855 NEW IMAGE CONCEPTS, INC. SHARES OF COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange and have no voting rights. The 997,855 shares of our common stock can be sold by selling security holders at a fixed price of $.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices.
